Citation Nr: 0533298	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
surgical treatment in September 1995 by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2002 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2004, the Board remanded this case to the RO for 
procedural reasons and for further development of the 
evidence.  The case was returned to the Board in September 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). As the veteran 
filed his claim after October 1, 1997, the amendments to the 
law apply to his case. 

In the veteran's case, a discharge summary from the VA 
Medical Center (VAMC) in Tucson, Arizona, reveals that, 
during hospitalization in September 1995, he underwent the 
surgical procedure of an anterior lateral peritoneal L4-5 
diskectomy, left iliac bone grafting with Depuy cage.  The 
veteran has alleged that this VA surgery was the proximate 
cause of additional neurologic disability, to include 
paresthesia/radiculopathy of the left lower extremity.  In a 
statement received in September 2003, the veteran's 
representative stated that he also alleges that the September 
1995 VA low back surgery caused bowel and bladder problems 
and a problem with the muscles of his left leg.  In written 
statements to VA, the veteran has asserted that the VA 
surgeon "severed" a "nerve bundle" and that this incident 
was an instance of VA fault, or was, in the alternative, an 
event which was not reasonably foreseeable, resulting in 
additional disability to him for which he should be 
compensated under the provisions of 38 U.S.C.A. § 1151. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
which are applicable to this appeal, provide, inter alia, 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

A regulation implementing the VCAA, 38 C.F.R. § 3.159(c)(2) 
(2005), provides that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include records from VA 
medical facilities.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.

The RO and the Board have found that the records of the 
veteran's treatment for a lumbar spine disability at the VAMC 
in Tucson, Arizona, for the period November 1994 to January 
1996, to include the September 1995 operative report for the 
veteran's back surgery at that time and the other medical 
records compiled during his September 1995 hospitalization, 
would be relevant to his claim on appeal.  There are 
conflicting indications in the record as to whether those 
records now exist and are available.  

In response to a request from the RO for the veteran's 
records "from 7/1/95 to present", the Tucson VAMC reported 
in August 1996 that "Vol. 2 missing - Has information you 
are requesting."  However, in response to a request from the 
RO for the veteran's records "from 9/1/95 to 1/1/96", the 
Tucson VAMC reported in September 2001 that "Records on this 
patient were transferred to Shreveport LA on 11/14/96."  
Furthermore, a VA Form 119, Report of Contact, dated January 
25, 2002, documented that an RO employee spoke by telephone 
with a clerk in the records department of the VAMC in 
Shreveport, Louisiana, who reportedly stated that she 
"searched for the Tucson, AZ records from 9/95 to 1/96 and 
found them.  She asked me to send another request for the 
records."  

On January 28, 2002, the RO sent a letter to the Chief of the 
Medical Administration Service at the VAMC in Shreveport, 
Louisiana, requesting any records of the veteran's surgery 
and follow-up treatment at the VAMC in Tucson, Arizona, from 
September 1995 to January 1996.  In response to this request 
for Federal (VA) records, the RO received from the VAMC in 
Shreveport copies of the records of the veteran's treatment 
at the VAMC in Tucson in January and February 1996.  A copy 
of the September 1995 operative report for the veteran's back 
surgery and the other records of his September 1995 
hospitalization at that VA facility were not received.

One of the remand orders of the Board's September 2004 remand 
was for the RO to attempt to obtain from the VAMC in 
Shreveport, or from the VAMC in Tucson, or from the veteran 
the records of the veteran's treatment for a lumbar spine 
disability at the VAMC in Tucson from November 1994 to 
January 1996 and, particularly, all records pertaining to his 
hospitalization and surgery in September 1995, whether such 
records were in paper form or maintained electronically (as 
computer records) or on microfiche.

The record reveals that, following these Board remand orders 
in September 2004, in response to a request by the AMC for 
records in question, the VAMC in Tucson, Arizona, provided a 
copy of a list of "Released Info" with the comment that all 
records of the veteran had been transferred to the 
Shreveport, Louisiana, VAMC in November 1996.  The list of 
released information included "General Notes" dated 
September 5, 1995, and September 13, 1995.

Finally, the record contains a request in October 2004 by the 
AMC to the VAMC in Shreveport, Louisiana, for the records of 
treatment of the veteran for a lumbar spine disability from 
December 2001 to the present.  The Board notes that the AMC's 
October 2004 records request sent to the VAMC in Shreveport, 
Louisiana, made no reference to the veteran's 1995-1996 VAMC 
Tucson treatment records listed in the Board's September 2004 
remand orders, and the veteran's claims file does not show 
any further attempt by the RO or the AMC to obtain those 
records.

The evidence of record contains reports in May 2003 and in 
April 2005 by a VA physician at the VAMC in Shreveport, 
Louisiana, who reviewed the veteran's VA treatment records 
which were made available to her and performed clinical 
examinations of the veteran.  As requested, this VA physician 
offered her opinions on the questions of whether the 
veteran's back surgery at the VAMC in Tucson, Arizona, in 
September 1995 resulted in any additional disability and 
whether the VA surgical treatment involved any lack of proper 
skill, error in judgment, negligence, carelessness, or other 
fault on VA's part.  In her April 2005 examination report, 
the VA physician remarked that the September 1995 operative 
and other September 1995 VAMC Tucson records had not been 
made available to her at the time of the May 2003 examination 
and that she had still not seen those records in April 2005.

The Court has held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In written argument presented to the Board in 
October 2005, the veteran's representative has stated that VA 
has not complied with Court's holding in Stegall in the 
matter of the veteran's 1995-1996 VAMC Tucson, Arizona, 
medical records listed in the Board's September 2004 remand 
orders.  The Board agrees, and the Board also finds that VA 
has not complied with the provisions of 38 C.F.R. 
§ 3.159(c)(2) with regard to those records.  For those 
reasons, this case is being remanded to the AMC for further 
development action.

(Parenthetically, the Board notes that the other remand 
orders of the Board's September 2004 remand, which pertained 
to fulfilling VA's duty to notify pursuant to the VCAA and 
its implementing regulations and obtaining records pertaining 
to the veteran from the Social Security Administration, were 
completed when the case was in remand status prior to being 
returned to the Board in September 2005.)

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain from 
the VAMC in Shreveport, Louisiana, or 
from the VAMC in Tucson, Arizona, or from 
any federal custodian who may have them 
the records of the veteran's treatment 
for a lumbar spine disability at the VAMC 
in Tucson from November 1994 to January 
1996 and, particularly, all records 
pertaining to his hospitalization and 
surgery in September 1995 at that VA 
facility.  In making this records 
request, the AMC must comply with 
38 C.F.R. § 3.159(c)(2).

2.  If and only if a copy of the 
operative report of the veteran's lumbar 
spine surgery in September 1995 at the 
VAMC in Tucson, Arizona, is obtained, the 
AMC should arrange for the veteran to be 
examined by the VA physician who 
conducted the May 2003 and April 2005 
examinations in this case, if she is 
available, or by another physician with 
appropriate training and expertise.  It 
is imperative that the examiner review 
the pertinent medical records in the 
claims file.  The examiner should respond 
to the following questions:  (1) Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that VA lumbar spine surgery in September 
1995 proximately caused the veteran to 
currently have additional neurological 
deficits or disability of his left lower 
extremity, to include paresthesia and/or 
radiculopathy, or additional disability 
of the bowel or bladder which he did not 
have prior to the September 1995 surgery?  
(2) If your answer to the first question 
is that it is more likely or at least as 
likely as not that VA lumbar spine 
surgery in September 1995 proximately 
caused the veteran to currently have 
additional neurological disability of his 
left lower extremity or additional 
disability of the bowel or bladder which 
he did not have prior to the September 
1995 surgery, then, in your medical 
opinion, did the VA surgical treatment of 
the veteran in September 1995 involve 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the surgical treatment, or was 
the proximate cause of additional 
disability was a surgical event which was 
not reasonably foreseeable? A rationale 
should be provided for all opinions 
expressed.

3.  The AMC should then re-adjudicate the 
claims based on consideration of all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
            
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

